Rutledge, Ch. J.
The trust between principal and factor, is a great and important one, especially in mercantile transactions : and were this court to permit factors to deviate from the instructions of their employers, there could be no such thing as confidence between them. Here there has been a clear and unwarrantable deviation, in the defendant’s not taking the securities directed ; and also, in. refusing to deliver Peppin, the agent for the plaintiffs, the bonds he had taken with securities, unless he, Peppin, would receive the open accounts also, in full discharge of the transaction.